DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 23 November 2021.
Claims 33-34 and 40-42 are elected without traverse. 
No claims are new/amended. 
Claims 33-34 and 40-42 are pending in this action. 
	
Specification
	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because the abstract recites “A flexible sheet for neurostimulation is described…” which can be implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-34 and 40-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bartholomew (US 2018/0001086 A1).
Re. claims 33-34, Bartholomew teaches a flexible sleeve for neuromuscular stimulation, comprising: a plurality of conductive wires that are each connected to an electrode; a non-conductive elastomeric matrix in which the wires and electrodes are embedded; a sensor embedded in the elastomeric matrix; wherein the electrodes are disposed along a bottom surface of the sleeve that contacts a subject's skin when the sleeve is worn, and wherein the sensor is an accelerometer (paragraph 0019).  

Re. claims 40, Bartholomew teaches method of making a custom-fit, flexible sleeve for neuromuscular communication, comprising: providing a flexible sheet comprising a plurality of conductive wires that are each connected to an electrode; a non-conductive elastomeric matrix in which the wires and electrodes are embedded; a sensor embedded in the elastomeric matrix; wherein the electrodes are disposed along a surface of the sheet; and wherein the wires connect at the same side of the sheet; and cutting the sheet to fit an individual patient such that the electrical connections from the side of the sheet to the electrodes are not disrupted (paragraph 0021).  

Re. claim 41, Bartholomew further teaches the method further comprising wrapping the cut sheet around a patient's limb (figures 5 and 11).  

Re. claim 42, Bartholomew further teaches wrapping the sheet around a patient's limb prior to cutting in order to custom-fit the sleeve to the patient (paragraph 0070 – “The sheet is configured so that the electrical connections are all on one side of the sheet. In this fashion, the sheet can be wrapped around a limb and cut to size; thus forming a custom-sized device for each person”; claim 42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792